Motion Granted; Order filed November 30, 2015




                                          In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-14-01018-CR
                                     ____________

                       JENNIFER ANNE THOMAS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 400th District Court
                                Fort Bend County, Texas
                         Trial Court Cause No. 14-DCR-065587


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has made known to this Court her desire
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s motion
for access to the record is granted.

       Accordingly, we hereby direct the Judge of the 400th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before December 15, 2015;
that the clerk of that court certify to this court the date on which delivery of the record to
appellant is made; and that appellant file his pro se brief with this court within thirty days
of that date.



                                       PER CURIAM